Citation Nr: 1502220	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  RO jurisdiction has since been transferred to Honolulu, Hawaii.  

As will be discussed, the Veteran has diagnoses of depressive disorder and PTSD of record.  As such, VA will consider as part of the matter on appeal the question of whether service connection is warranted for depressive disorder or any other psychiatric disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

In June 2014, the Board remanded the Veteran's claim for additional development.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2014, the Board remanded the Veteran's claim for additional development.  Specifically, the Board noted that the Veteran had not been afforded a VA examination in connection with her current claim.  The Board determined that remand for a VA examination and medical opinion was necessary to identify any and all existing psychiatric disorders and to obtain an opinion as to whether such disorders were related to events in service.  The Board also instructed the AOJ to obtain any outstanding private or VA treatment records.  In June 2014, the AOJ sent the Veteran a post-remand development letter requesting that the Veteran provide updated treatment information, and notifying the Veteran that it obtained her outpatient VA Medical Center treatment records.  However, it does not appear that the AOJ provided the Veteran with a VA examination in connection with her claim; therefore, the claim must again be returned to the AOJ to ensure compliance with the Board's prior remand instructions.

In particular, although the Veteran contends that she has PTSD due to ongoing sexual harassment and sexual assault in service, the record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-IV criteria.  A February 2008 letter from B.A., a Marriage and Family Therapist (MFT), endorsed that the Veteran has PTSD due to sexual assault in the military.  However, 2008 and 2009 VA treatment records reflected that the Veteran, although endorsing anxiety symptoms, did not have enough symptomatology to warrant a PTSD diagnosis.  A November 2008 psychiatric treatment record indicated an Axis I diagnosis of depressive disorder.  Military Sexual Trauma (MST) was also noted under Axis I.  In a February 2014 VA psychiatric treatment record, a licensed clinical social worker rendered a DSM-V diagnosis of PTSD and indicated that the Veteran presented with PTSD symptoms related to military sexual trauma.  An April 2014 VA treatment record noted that a diagnosis of PTSD was suggested.

In light of the above, there is evidence that the Veteran's current psychiatric symptomatology may be related to her military service, but there is insufficient medical evidence to make a decision on the claim, thereby satisfying the low threshold for obtaining an examination and resulting opinion as part of VA's duty to assist, as articulated in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to obtaining an examination, the Veteran should be afforded an opportunity to submit any relevant outstanding medical records in support of her claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, 
	addresses and approximate dates of treatment of all 
	medical care providers, VA and non-VA, who have 
	treated her for a psychiatric disorder, to include PTSD. 
   After the Veteran has signed the appropriate releases, 
   those records should be obtained and associated with 
   the claims folder. 

   Appropriate efforts must be made to obtain all 
   available VA treatment records.  All attempts to 
   procure records should be documented in the file.  If 
   the AOJ cannot obtain records identified by the 
   Veteran, a notation to that effect should be inserted in 
   the file.  The Veteran is to be notified of unsuccessful 
   efforts in this regard, in order to allow her the 
   opportunity to obtain and submit those records for VA
   review.

2.   Then, the AOJ should arrange for the Veteran to 
	undergo a VA psychiatric examination in order to 
	determine the nature, extent of severity, and etiology 
	of any psychiatric disorder(s) which may be present 
	(under DSM-IV criteria), to include PTSD.  The 
	claims file, including a copy of this remand, must be
      made available to and reviewed by the examiner in 
   conjunction with the examination.  Any further 
   indicated tests and studies, to include psychological 
   studies, should be conducted to identify all current 
   psychiatric disorders, to include any diagnosis of 
   PTSD due to in-service personal assault.  

   With respect to PTSD, the AOJ should provide 
   the examiner with a summary of the Veteran's 
   claimed in-service stressors and the examiner must be 
   instructed that only these events may be considered 
   for the purpose of determining whether exposure to an 
   in-service stressor (in this case, personal assault) has 
   resulted in PTSD.  The examiner should determine 
   whether the diagnostic criteria to support the diagnosis 
   of PTSD as per the DSM-IV have been satisfied.  If 
   the PTSD diagnosis is deemed appropriate, the 
   examiner should then comment upon the link between 
   the current symptomatology and the in-service 
   personal assault or military sexual trauma.

   With respect to depressive disorder and any other 
   psychiatric disorder found upon examination, the 
   examiner should provide an opinion as to whether it is 
   at least as likely as not (50 percent or greater 
   probability) that any current psychiatric disorder, to
   include depressive disorder, is related to any incident 
   of the Veteran's active duty service, to include the in-
   service events of personal assault or military sexual 
   trauma.

   A clear rationale for all opinions would be helpful and 
   a discussion of the facts and medical principles 
   involved would be of considerable assistance to the 
   Board.  Because it is important "that each disability be 
   viewed in relation to its history [,]" 38 C.F.R. § 4.1), 
   copies of all pertinent records in the Veteran's claims 
   file, or in the alternative, the claims file, must be made 
   available for review.

3.  Thereafter, readjudicate the issue remaining on appeal.  	If any benefit sought on appeal remains denied, the 
	Veteran and her representative must be provided with 
	a Supplemental Statement of the Case and be afforded 
	a reasonable opportunity to respond.  The case must 
	then be returned to the Board fur further appellate 
	review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



